Citation Nr: 0306719	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gunshot wounds to 
the right and left legs.

2.  Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims that he is entitled to service connection 
for gunshot wounds to the right and left legs and to service 
connection for a head injury.  Additional development is 
necessary before deciding the merits of the veteran's claims.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), (to be codified as amended at §§ 5100, 5102, 5103, 
5103A, 5107), which applies to all pending claims for VA 
benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claims.  Nonetheless, the record is entirely negative for 
evidence of consideration of the provisions of the VCAA by 
the RO or notification of the veteran, by the RO, of the 
provisions of the VCAA.

With respect to the issues of entitlement to service 
connection for gunshot wounds of the right and left legs and 
entitlement to service connection for a head injury, the RO, 
in an August 2001 letter, notified the veteran that he had 
the choice of having his claims resolved through the 
traditional appellate process, or having his claims resolved 
through the Decision Review Officer process.  In September 
2001, the RO received the veteran's request to have his 
claims determined through the Decision Review Officer 
process.  However, the RO failed to construe this as an 
election of the Decision Review Officer process, and instead 
proceeded with the veteran's claims through the traditional 
appellate process, and issued a statement of the case.  The 
veteran subsequently perfected his appeal.  However, as there 
was a procedural defect, the Board sent the veteran a letter, 
attempting to confirm the veteran's request for the Decision 
Review Officer process.  The veteran was informed that if he 
did not respond within 60 days, his claim would be remanded 
to the RO for completion of the Decision Review Officer 
process.  As the veteran failed to respond, the Board must 
remand the veteran's claims back to the RO for a review and 
determination by the Decision Review Officer.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claims, as well as his and the VA's 
responsibilities in obtaining evidence.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the Decision Review Officer 
on the basis of the evidence of record 
and any additional evidence submitted by 
the veteran in response to notification 
of the VCAA.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a copy 
of the Decision Review Officer's 
determination, and the RO is to return 
the case to the Board for final appellate 
consideration.

The purpose of this remand is to obtain additional 
development and procedural compliance, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




